Title: Editorial Note
From: 
To: 

The committee of conference that Congress appointed on 30 Sept. arrived at Cambridge on 15 Oct. and conducted its business between 18 and 24 October. For five days, 18–22 Oct., the committee conferred with GW and representatives of the New England governments, principally on the raising of a new army for the coming year and the revising of the articles of war but also on the current enlistment of the Connecticut troops, powers of impressment, and four questions that GW had posed in his recent letters to Hancock but for which he had received no answer. During the last two days of the conference, 23–24 Oct., the committee met with GW only and discussed a number of other questions from his letters to Hancock. To expedite matters GW prepared in advance a list of queries based on the letters. The committee considered all of these questions except the third one concerning Maj. Christopher French, and Joseph Reed recorded the answers both in the margins of GW’s list of queries and in the minutes of the conference. The committee sent a copy of the minutes for the entire conference to Hancock on 24 October. Congress read the minutes on 1 Nov. and between 4 Nov. and 22 Dec. acted on them item by item.